Citation Nr: 0901841	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-39 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery 
disease (CAD).  

5.  Entitlement to an initial compensable evaluation for 
residuals of a left rib fracture.

6.  Entitlement to an evaluation in excess of 20 percent for 
cervical strain with degenerative changes.  

7.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder impingement with degenerative changes and 
radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1964 to March 1967.  
The veteran also had National Guard service from August 7, 
1981 to October 22, 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations by the above Regional Office (RO).  The 
veteran testified at a hearing held at the Denver RO in 
September 2008, before the undersigned Veterans Law Judge.

The issues of service connection for hypertension and CAD as 
well as the claims for increased evaluations for the cervical 
spine and left shoulder disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran's left hip contusion during his National 
Guard service was acute and transitory, and a continuing 
disability was not then present; and there is no persuasive 
medical nexus evidence of record otherwise etiologically 
linking his current left hip bursitis to military service.  

2.  There is no persuasive medical nexus evidence of record 
etiologically linking the veteran's hearing loss to military 
service.  

3.  Since service connection has been in effect, the 
veteran's left rib fracture residuals have not been 
manifested by impairment which is analogous to removal of one 
rib or resection of two or more ribs without regeneration.


CONCLUSIONS OF LAW

1.  A left hip disability, including bursitis, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2008).

2.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

3.  The criteria for an initial compensable disability rating 
for left rib fracture residuals have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5297 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within a presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Regarding the veteran's service in the National Guard, 
38 U.S.C.A. § 101(24) defines the term "active military, 
naval, or air service" as including active duty and any 
period of active duty for training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  Further, ADT includes full-time duty 
performed by Reserve or National Guard members for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training, 
while weekend drills are inactive duty training (IDT).  

Service connection is available for any period of ADT during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in the line of duty, 
or for any period of IDT during which the individual was 
disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  In other words, service connection is available for 
injuries and/or diseases incurred during active duty or ADT, 
but (except for the exceptions listed in this paragraph) only 
for injuries, and not diseases, sustained on IDT.  Brooks v. 
Brown, 5 Vet. App. 484 (1994).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


1.  1eft hip disability

Service treatment records (STRs) for the veteran's period of 
active duty from 1964 to 1967 fail to reveal any significant 
left hip disability.  The veteran did not indicate a specific 
injury during service, and none is documented.  

However, records from his National Guard service show that 
during a period of IDT in November 1998, he was involved in a 
car accident and sustained injuries to the left side of his 
body, including a contusion to the left thigh.  However, 
there were no significant findings reported and no evidence 
of additional follow-up evaluation, which would provide a 
basis for a current diagnosis of a chronic left hip disorder.  
During a periodic physical in December 2000, the examiner 
noted painful left hip joint secondary to car accident in 
1998, but provided no further summary or elaboration, and no 
diagnosis was made.  

There are essentially no other pertinent clinical records 
associated with the claims file until a December 2005 VA 
examination report, five years later.  At that time he noted 
the onset of left trochanter pain in 2003, but had not sought 
any medical care, evaluation or treatment.  Examination of 
the left hip revealed radiographic findings of mild symmetric 
bilateral hip narrowing changes and decreased motion.  The 
clinical impression was left hip greater trochanteric 
bursitis.  

The examiner noted that at the time of the 1998 car accident 
the initial assessment was contusion to the left leg and 
shoulder with no complaints of left leg disability or 
problems recorded in the original claim filed in 2000.  On 
the basis of the current clinical findings and the claims 
file, the examiner concluded that it was not at least as 
likely as not that the hip conditions were due to the 1998 
motor vehicle accident.  The examiner explained that the 
veteran's current hip symptoms began 5 years after his 
accident and that the symmetrical degenerative changes of 
both hips were more likely age-related than trauma-induced.  

The only other evidence submitted in support of the claim 
consists of lay statements and the veteran's testimony given 
at his September 2008 Board hearing.  At the hearing, the 
veteran essentially reiterated previously submitted 
information consistent with history and complaints made 
during the course of this appeal.  Although he is competent 
to testify as to his in-service experiences and symptoms, 
where the determinative issue involves a question of medicine 
or science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that a lay witness can provide an "eye-witness" 
account of visible symptoms, but cannot offer evidence that 
requires medical knowledge, such as causation or etiology of 
a disease or injury.)  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

The single competent medical opinion in the record 
conclusively found that there was no medical basis for 
holding that the current left hip disability was incurred in 
service.  Moreover, the veteran has not brought forth or 
identified any competent evidence which would establish a 
nexus between his current left hip disability and military 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002).  


2.  hearing loss

The veteran maintains that his hearing loss is directly 
related to an in-service head injury and in the alternative 
to in-service noise exposure.  His essential argument is that 
he sustained a head injury as a result of a car accident in 
1998 and that he was exposed to excessive noise from firing 
ranges during weapons training.  

It is noted that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels, and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley v. Brown, supra, at 160.  

STRs for the veteran's period of active duty are negative for 
hearing loss as defined by VA regulation.  At separation in 
February 1967, audiometric examination, showed pure tone 
thresholds in the right ear were 0, 5, 0, 0 15, and 10 
decibels, respectively, at 500, 1,000, 2,000, 3,000, 4,000 
and 6,000 Hertz.  The thresholds in the left ear at the same 
frequencies were 0, 5, 0, 0, 0, and 0 decibels, respectively.  
These hearing thresholds do not meet the criteria of 
disability under VA regulations.  The veteran did not 
complain of hearing loss.

There are essentially no pertinent clinical records 
associated with the claims file until an April 2000 private 
audiological report, which contained clinical findings of 
normal hearing through 2000 Hz sloping to a moderate 
sensorineural hearing loss bilaterally.  The veteran gave a 
history of a car accident while in the National Guard and as 
a result sustained a head injury which he considered the 
cause of ringing in his ears.  He also reported a history of 
noise exposure from the firing range and some concern about 
his hearing tests.  The examiner referred to a December 1989 
audiogram noting deterioration at 3,000, 4,000 and 6,000 Hz, 
which was a little faster than anticipated for normal aging.  
Although the veteran's reflexes were slightly elevated, they 
were not asymmetric.  The examiner concluded the veteran had 
sensorineural hearing loss that was consistent with either 
normal aging, hereditary, and genetic predisposition, but was 
not considered noise induced.  

Also of record is a December 2000 National Guard examination.  
Puretone thresholds for the right ear were 10, 15, 10, 30, 
55, and 75, decibels at 500, 1,000, 2,000, 3,000, 4,000 and 
6,000 Hz, respectively.  The thresholds in the left ear at 
the same frequencies were 15, 5, 10, 35, 65, and 55 Hz, 
respectively.  The veteran's reported history of hearing loss 
secondary to noise exposure was noted by the examiner with no 
further elaboration or summary.

In January 2006, the veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not any current hearing loss could be related to 
service.  The veteran reported noting a change in hearing 
after a motor vehicle accident in 1998.  His noise exposure 
in the military included firing range for weapons training.  
Post service he worked near machines and did not wear ear 
protection.  On audiological evaluation pure tone thresholds 
for the right ear were 30, 25, 40, 65, and 75 decibels at 
500, 1000, 2000, 3,000, and 4000 Hz, respectively, and for 
the left ear at the same frequencies were 35, 40, 50, 70 and 
70 decibels.  Speech audiometry revealed speech recognition 
ability of 82 percent in the right ear and of 86 in the left 
ear.  

The examiner noted that hearing tests in 1964 and 1967 showed 
hearing within normal limits for all frequencies tested.  The 
hearing after the accident showed a fairly symmetrical 
hearing loss.  The examiner explained that if hearing loss 
was due to a blow to the head, a greater asymmetry in the 
hearing loss would be expected.  Therefore, it was the 
opinion of the examiner that it was not likely as not that 
the hearing loss was related to the accident.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the veteran's claimed hearing loss was 
related to his military service other than lay statements and 
testimony given at an September 2008 Board hearing.  During 
his hearing the veteran essentially reiterated previously 
submitted information concerning his hearing loss, consistent 
with complaints made during his VA examination.  As to his 
assertions of an in-service head injury and/or noise 
exposure, the Board notes that he can attest to factual 
matters of which he had first-hand knowledge, e.g., trauma to 
the head from the car accident and/or excessive noise.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, he is not qualified to render an opinion as to the 
causation or etiology of his currently claimed hearing loss, 
or establish a diagnosis based upon in-service experiences.  
See Espiritu v, Derwinski, 2 Vet. App. 492 (1992) (holding 
that a lay witness can provide an "eye-witness" account of 
visible symptoms, but cannot offer evidence that requires 
medical knowledge, such as causation or etiology of a disease 
or injury.)  

The fact that either event may have occurred during service 
does not, by itself, establish a basis for the grant of 
service connection.  In this case, the competent medical 
opinions in the record conclusively found that there was no 
medical basis for holding that hearing loss was incurred in 
service.  Both private and VA examiners specifically 
discussed the history of the veteran's head injury and/or 
noise exposure, and commented on the progression of hearing 
loss during evaluations in 2000 and 2006.  In addition, the 
opinions are mutually consistent in attributing the veteran's 
hearing loss to other risk factors and in concluding that 
military service played no significant role in its 
development.  

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  



Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).


left rib fracture residuals

The veteran's service-connected left rib fracture residuals 
have been evaluated by analogy to the removal of ribs under 
DCs 5299-5297.  Under this diagnostic code, a 10 percent 
disability rating is warranted for removal of one rib or 
resection of two or more ribs without regeneration.  A 20 
percent disability rating requires the removal of two ribs.  
A 30 percent evaluation is warranted where three or four ribs 
have been removed.  A 40 percent evaluation is warranted 
where five or six ribs have been removed and a maximum 50 
percent evaluation is warranted for the removal of six or 
more ribs.  38 C.F.R. § 4.71a (2008).

Notes to this code provide that the rating for rib resection 
or removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy or injuries of pleural 
cavity.  Id.  However, rib resection will be considered as 
rib removal in thoracoplasty performed for collapse therapy 
or to accomplish obliteration of space and will be combined 
with the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  Id.

The veteran's claim for service connection for left rib 
fracture was received by the RO in October 2004.  By rating 
action of the RO dated in May 2005, his claim was granted and 
a noncompensable disability rating was assigned effective as 
of the date of claim.

Pertinent evidence include records from the veteran's period 
of National Guard service which show treatment for injuries 
received in a car accident in November 1998.  An X-ray taken 
in January 1999, several months later, showed localized 
plural thickening along the inferolateral aspect of the site 
of the veteran's complaints of pain.  These findings were 
considered suspicious for a non-displaced rib fracture.  The 
veteran did not have any ribs removed and there is no 
evidence of resection.

During VA examination in August 2003, the veteran complained 
of left chest pain which he attributed to a 1998 car 
accident.  The pain was worse with touching, breathing, 
coughing, or twisting motions.  Examination showed 
symmetrical and clear breath sounds bilaterally.  There were 
no skin changes overlying an area of tenderness on palpation 
over the inferior ribcage anteriorly below the nipple.  There 
was no bruising, redness, or bony deformity.  The diagnosis 
was fractured left rib with residuals of tenderness to 
palpation over the fracture site.  

During VA examination in December 2005, the veteran continued 
to complain of constant pain in the left lower anterior 
lateral chest wall area.  Pressure and deep breathing 
increased the pain and lifting aggravated the discomfort.  He 
had shortness of breath with exertion.  The clinical 
impression was left rib fracture with tenderness to palpation 
over the anterior lateral low left rib with normal spirometry 
and normal chest X-ray.  There was insufficient clinical 
information for the diagnosis of a respiratory condition 
acute or chronic or the residuals thereof.  

As noted above, in order for a compensable disability rating 
to be assigned under DC 5297, there must be, at a minimum, 
removal of one rib or the resection of two or more ribs 
without regeneration.  Here, the evidence of record does not 
demonstrate, nor does the veteran claim, that any of the ribs 
were removed or resected.  Therefore, a compensable rating 
for his service-connected residuals of left rib fracture is 
not warranted.  

In addition, neither the veteran nor any examiner has 
established that pain or flare-ups result in functional loss, 
disability, or other manifestations that would equate to 
removal or resection of the rib.  The evidence of record does 
not indicate limitation of function of movement or of daily 
activities from this injury.  Although the effect of the 
veteran's pain must be considered when making a rating 
determination, under the circumstances of this case the 
Rating Schedule does not require a separate rating for pain.  
See 38 C.F.R. §§ 4.40. 4.45, 4.59; Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Therefore the Board concludes that the overall 
disability picture presented warrants no more than a 
noncompensable evaluation under DC 5297.  

The Board has also reviewed the claims mindful of the 
guidance of Fenderson, supra.  The RO has noted consideration 
of all pertinent evidence, and has assigned the current 
noncompensable rating effective from the date of the initial 
grant of service connection.  The current level of disability 
shown is encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, higher 
evaluations are not warranted for any portion of the time 
period under consideration, and there is no basis for the 
assignment of further staged ratings.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's service-connected 
left rib fracture residuals.  The evidence does not establish 
that it causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the veteran's service-
connected left rib fracture residuals necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
multiple letters sent to the veteran between June 2000 and 
April 2008 that fully addressed the notice elements.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.  The RO also 
sent the veteran letters in March 2006 and February 2008 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  See also Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (once service connection is granted the claim has been 
substantiated, additional VCAA notice is not required, and 
any defect in the notice is not prejudicial).  Thus, the 
Board concludes that all required notice has been given to 
the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's STRs 
and post service treatment records are in the claims file.  
The RO also obtained a VA medical opinions where necessary.  
Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a left hip disability is denied.

Service connection for hearing loss is denied. 

An initial compensable evaluation for residuals of a left rib 
fracture is denied.



REMAND

hypertension and CAD

The veteran is seeking entitlement to service connection for 
hypertension on the basis of his service with the Colorado 
Army National Guard from August 7, 1981 to October 22, 2002.

Treatment records from his National Guard service include a 
periodic physical dated in December 2000, which shows the 
veteran had a longstanding history of high blood pressure for 
30 years.  His blood pressure was 128/82 and was controlled 
with medications.  The first indication of hypertension is 
found in a December 2002 VA outpatient treatment record.  At 
that time the veteran was being treated for resistant 
hypertension.  He reported a history of variable hypertension 
since at least 1981 when he attempted to join the National 
Guard.  He was found to be hypertensive and started on 
medication by the National Guard physician and when his blood 
pressure normalized he was allowed to join.  Thus, the record 
appears to show that his hypertension existed prior to 
National Guard service.  

Since the veteran would be entitled to service connection if 
it were shown that his hypertension were incurred in or 
aggravated by a period of active duty training (ADT), a 
record of his periods of ADT and inactive duty training (IDT) 
during his National Guard service should be obtained in order 
to appropriately decide the claim.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.

After receiving the additional information requested above, 
the agency of original jurisdiction should obtain a medical 
opinion that specifically addresses whether the veteran has 
hypertension, and, if so, whether it was medically incurred 
in, aggravated by, or otherwise related to, his period of 
active service or a period of ADT.

In the alternative, the veteran claims his hypertension is 
aggravated by the pain from his service-connected cervical 
spine disability.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310 (2008).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to 
the Court's decision in Allen.  Accordingly, a definitive 
medical opinion regarding whether there has been a measurable 
permanent increase of non-service-connected hypertension 
caused by the service-connected cervical spine residuals, may 
also be needed. 

The veteran also seeks service connection for CAD as 
secondary to hypertension.  Therefore, this issue is remanded 
as "inextricably intertwined" with the issue of entitlement 
to service connection for hypertension since it is claimed on 
a secondary basis.  As such, if service connection is deemed 
warranted for hypertension, it could potentially affect the 
outcome of this claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  An examination of the etiology of any 
current CAD will likewise be necessary.  


cervical spine and left shoulder

The veteran also contends that his service-connected cervical 
spine and left shoulder disabilities are more disabling than 
the current ratings reflect.  

With respect to the veteran's cervical spine disability, 
since his most recent VA examination in February 2007, he has 
undergone cervical decompression and fusion in August 2007.  
Thus, a request for additional evidence of current treatment 
is appropriate prior to appellate consideration of the 
veteran's claim.  Also, to ensure that the record reflects 
the current severity of the veteran's cervical spine 
disability the RO should then arrange for him to undergo 
examination at an appropriate VA medical facility.  The 
examination should include a review of the claims files and 
past clinical history, with particular attention to the 
severity of present symptomatology, as well as any 
significant pertinent interval medical history since the 
August 2007 surgery.  

As regards the veteran's left shoulder disability, it was 
previously rated as 10 percent disabling under DC 5201 for 
limitation of motion (see January 2001 rating decision).  

However, during the course of this appeal VA examinations and 
other treatment records have consistently documented 
neurological complaints of left arm radicular symptomatology 
(pain, weakness, paresthesias) secondary to cervical 
spondylosis and herniated nucleus pulposus.  Other clinical 
records show evidence of degenerative arthritis with 
impingement syndrome and tendinosis of the supraspinatus 
tendon with limited motion.  The most recent examination 
report in February 2007, shows the examiner concluded the 
veteran's complaints of left arm weakness were related to his 
cervical disc disease not the shoulder impingement.  

In a May 2007 rating decision, the RO included the 
neurological findings as part and parcel of the service-
connected cervical spine disability and recharacterized the 
left shoulder disability as impingement with degenerative 
changes and radiculopathy (paresthesias previously shown with 
cervical strain).  The RO determined that a single 20 percent 
evaluation, under DC 8513 for paralysis of all radicular 
groups, was appropriate.  

Now clarification of the nature and extent of the service-
connected left shoulder disability is necessary, as the 
clinical findings appear to include both musculoskeletal and 
neurological manifestations.  It is the Board's view that it 
is appropriate to look at the criteria set forth in 
additional diagnostic codes which clearly encompass the 
veteran's symptomatology, since separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury, so long as the symptomatology for one condition 
is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Here, the most recent VA examiner in 2007 did not provide 
sufficient clinical findings to permit discussion of whether 
the veteran is entitled to a separate rating for left 
shoulder impingement and degenerative changes, as a distinct 
musculoskeletal disability, under DC 5201.  Therefore VA 
examination is required to more accurately determine the 
exact nature and extent of the veteran's current left 
shoulder disability.  The RO in adjudicating the claim for an 
increased rating for left shoulder disability should take 
into account the principles found in Esteban. 


Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the veteran 
additional VCAA notice with regard to his 
claims, such as providing him with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken 
by VA in accordance with applicable case 
law.  See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  In particular, the veteran 
should be advised that service connection 
is not authorized for disorders which 
arise during a period of enlistment in a 
reserve component, except where the 
disorder is incurred during a period of 
ADT.  The veteran should also be sent the 
necessary VCAA notice as it relates 
directly to claims for service connection 
for aggravation of preexisting disorders, 
which differ from the usual service 
connection claims.  

2.  The AMC/RO should contact the 
National Personnel Records Center (NPRC), 
the Department of the Colorado Army 
National Guard and any other appropriate 
sources to verify the veteran's service, 
including all periods of active duty, 
ADT, and IDT.    

3.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his claimed disabilities, 
to provide the identifying information 
and any necessary authorization to enable 
the AMC/RO to obtain such evidence on his 
behalf.  These records should include 
(but are not limited to) all outstanding 
treatment records from private medical 
professionals pertaining to the initial 
onset of his hypertension as well as the 
August 2007 surgical report.  Document 
any attempts to obtain such records.  If 
the AMC/RO is unable to obtain any 
pertinent evidence identified by the 
veteran, so inform the veteran and 
request that he obtain and submit it.

4.  The AMC/RO should arrange appropriate 
VA examination to determine the nature, 
extent, and onset his hypertension.  The 
claims folder must be made available to 
the examiner(s) for review of the case, 
and the examination report(s) should 
include discussion of the veteran's 
documented medical history and 
assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  Complete 
diagnoses should be provided.

a.  The examiner should provide an 
opinion addressing whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that the veteran had hypertension 
prior to his National Guard service in 
1981 (considering the references to 
treatment before his enlistment) and, 
if so, whether it was aggravated, ( 
i.e., made permanently worse, during a 
period of ADT versus IDT beyond its 
natural progression), or whether such 
pre-service disability and/or 
aggravation is unlikely (i.e., a 
probability of less than 50 percent).  
If hypertension cannot be regarded as 
having been incurred in or aggravated 
by a period of ADT, the examiner 
should specifically indicate so.  

b.  If it is determined that 
hypertension was not incurred in or 
aggravated by service, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not (at least a 50/50 degree of 
probability) that the non-service-
connected hypertension has been 
aggravated by any service-connected 
disorder.  

c.  Once it has determined whether 
hypertension was incurred/aggravated 
during a period of ADT, or in the 
alternative aggravated by service-
connected disability, the examiner 
should then provide an opinion as to 
whether it is at least as likely as 
not (at least a 50/50 degree of 
probability) that the hypertension 
aggravates, contributes to, or 
accelerates any cardiovascular 
disorder, to include CAD.  

d.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of CAD over and above the 
degree of disability that would exist 
without the aggravation caused by the 
veteran's service-connected 
hypertension, e.g., is the degree of 
increased symptomatology 10 percent, 
20 percent, etc., above the baseline 
symptomatology after the effects of 
the service-connected disability are 
first considered?  The increment 
should be identified and defined in 
terms of actual reported findings on 
examination.  If CAD cannot be 
regarded as having been aggravated by 
hypertension, the examiner should 
specifically indicate so.  

e.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

5.  Thereafter, arrange for the veteran 
to undergo neurological and orthopedic 
examinations.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with that examination of 
the veteran.  Any disabling 
manifestations specifically attributable 
to left shoulder impingement must fully 
outlined and differentiated from 
neurological symptoms caused by any 
service-connected cervical spine 
disability.  

a.  The claims file must be made 
available to each examiner designated 
to examine the veteran, and each 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, 
together with the rationale for the 
comments and opinions expressed.  Any 
disabling manifestations specifically 
attributable to left shoulder 
impingement and degenerative changes 
must be fully outlined and 
differentiated from any neurological 
symptoms caused by the service-
connected cervical spine disability.

b.  The neurologist should describe 
all neurological manifestations and 
symptomatology and offer an opinion as 
to whether the veteran has any 
separately ratable neurological 
disability, particularly involving the 
left upper extremity (in addition to 
orthopedic disability) as a 
manifestation of the service-connected 
cervical spine disability.  

c.  The orthopedic examiner should 
conduct range of motion testing of the 
cervical spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  He/she should 
also render specific findings as to 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or in coordination associated with 
the cervical spine.  If pain on motion 
is observed, the examiner should 
indicate the point at which pain 
begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran likely experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The physician should also indicate 
discuss whether the veteran's 
limitation of motion is comparable to 
ankylosis of the spine and whether 
such is favorable or unfavorable, and 
the extent of such impairment.  

d.  Considering all neurological and 
orthopedic examination findings, the 
orthopedist should provide findings 
responsive to the criteria for rating 
intervertebral disc (IDS) and 
specifically, comment as to the 
existence and frequency of any of the 
veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  The 
examiner should opine whether, over 
the last 12-month period, the 
veteran's incapacitating episodes had 
a total duration of at least four 
weeks.

e.  With respect to the left shoulder, 
the examiner should indicate whether 
the currently has identifiable 
symptoms of impingement and/or 
degenerative changes as (i) part and 
parcel of (i.e., indistinguishable 
from) the service-connected cervical 
spine disability (ii) a resultant 
effect thereof, or (iii) a wholly 
unrelated entity.  

f.  The examiner should then provide 
an opinion as to the effect that the 
service-connected cervical spine and 
left shoulder disabilities have, if 
any, on the veteran's current level of 
occupational impairment.  Moreover, 
the examiner should render an opinion 
as to whether the disabilities alone 
cause marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.  
Consideration as to whether a separate 
rating for impingement with degenerative 
changes or any other musculoskeletal 
problems, pursuant to Esteban (cited to 
above) is warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


